Title: From Alexander Hamilton to Major General John Sullivan, [20 May 1779]
From: Hamilton, Alexander
To: Sullivan, John



Dr Sir
[Middlebrook, New Jersey, May 20, 1779]

I have received your favour of yesterday. As you will learn from Major Scot the precise route which the troops are marching, I must leave it with you to meet them with a good guide or two to give them whatever route you think proper. From the time the orders were given for their march, they must now be some distance on their way.
I am Dr Sir   Yr. most Obed serv
Alex Hamilton   Aide De Camp
Head Quarters Middle Brook May 20th. 1779

